Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 5/13/2022.
Claims 6-15 are currently pending.

Response to Arguments
Applicant's arguments filed 5/13/2022 have been fully considered but they are not persuasive.
On pages 4-6 of the remarks, in regard to claims 6 and 13-15, the Applicant disagrees with the rejection under 35 U.S.C. 103 as being unpatentable over Yi et al. US 20170215207 embodiment #1 in view of Yi et al. US 20170215207 embodiment #2.
Specifically, the Applicant remarks:
Issue #6a:
“Applicant respectfully disagrees. Specifically, the above-mentioned portions of Yi1 merely describe that the UE selects a single random access preamble based on the system information, which is contrary to selecting a single random access preamble based on the RNTI. See Yi, paragraph [0094]. Additionally, Yi1 only at most shows that RNTI includes random access response information of at least one UE. See Yi, paragraph [0090]. As such, Yi1 is silent with respect to determining whether the response is for preamble or not based on information included in the response, as required by the above-mentioned limitation of independent claim 6. As such, it logically follows that Yi1 does not teach "a processor configured to determine whether the response is for the preamble or not based on information, included in the response, on a system frame number," as required by the above-mentioned limitation of independent claim 6.”

Issue #6b:
“Yi2 fails to provide that which Yi1 lacks regarding the above-mentioned limitation of independent claim 6. Yi2 relates to a wireless communication system, and more particularly, to a method and apparatus for controlling uplink transmission power in a wireless communication system. See Yi2, Abstract.
Applicant respectfully asserts that while Yi2 describes calculating RNTI based on the system frame number, Yi2 is completely silent with respect determining whether the response is for the preamble or not being based on information that is included in the response. Therefore, Yi2 does not remedy the defects of Yi1 with respect to at least above-referenced limitation of independent claim 6.”

Issue #6c:
	“For at least the reasons above, it is clear that neither Yi1 nor Yi2 teaches the required limitation of independent claim 6.”

Issue #6d:
“Further, even assuming, arguendo, a skilled person were to combine Yi1 and Yi2 in the manner suggested by the Examiner, the combination would still fail to render independent claim 6 obvious, because a person of ordinary skill in the art would have had no motivation to supply the missing elements without the benefit of Applicant's own disclosure as a guide.


The Examiner respectfully disagrees.  
With regards to Issue #6a:
Yi1 teaches:
“The UE attempts to receive a random access response within a random access response reception window indicated by the eNode B through a handover command or system information after transmitting the random access preamble in step S703 (S705). More specifically, the random access response information may be transmitted in the form of a Medium Access Control (MAC) Packet Data Unit (PDU), and the MAC PDU may be transferred via a Physical Downlink Shared Channel (PDSCH). In addition, the UE preferably monitors the PDCCH in order to enable to the UE to properly receive the information transferred via the PDSCH. That is, the PDCCH may preferably include information about a UE that should receive the PDSCH, frequency and time information of radio resources of the PDSCH, a transfer format of the PDSCH, and the like. Here, if the PDCCH has been successfully received, the UE may appropriately receive the random access response transmitted on the PDSCH according to information of the PDCCH. The random access response may include a random access preamble identifier (e.g. Random Access-Radio Network Temporary Identifier (RA-RNTI))” (0089)
Where Yi1 notes “The random access response may include a random access preamble identifier (e.g. Random Access-Radio Network Temporary Identifier (RA-RNTI))” which is contrary to Applicant’s argument of “which is contrary to selecting a single random access preamble based on the RNTI”.  Furthermore, paragraph 0094 of Yi as argued by the Applicant is associated with FIG. 8 which is a different embodiment than as noted for Yi1 which is associated with FIG. 7.
Furthermore, “if the PDCCH has been successfully received, the UE may appropriately receive the random access response transmitted on the PDSCH according to information of the PDCCH. The random access response may include a random access preamble identifier (e.g. Random Access-Radio Network Temporary Identifier (RA-RNTI))” maps to “determining whether the response is for preamble”, where “has been successfully received” maps to “determining whether”, “preamble identifier” maps to “is for the preamble”, “random access response reception window” maps to “in the response”.

The Examiner agrees.  
The Examiner agrees Yi1 does not explicitly teach “determining...or not” as argued by the Applicant, however this limitation is considered as being taught by Yi2 which is noted below with regards to Issue #6b.
The Examiner agrees Yi1 does not explicitly teach “based on information, included in the response, on a system frame number”, as argued by the Applicant, however this limitation is considered as being taught by Yi2 which is noted below with regards to Issue #6b.

With regards to Issue #6b:
Yi2 teaches:
“RA-RNTI is used for RAR reception, while successful RAR reception is determined by further checking RAP ID included in RAR. After RAR reception, the UE performs Msg3 transmission by using the UL grant received in RAR only when RAR reception is successful. Therefore, use of the same RA-RNTI within the overlapping RAR window does not always mean that Msg3 transmission is collided. In this sense, in RA, what is important is to design RA in a way that collision of Msg3 transmission is minimized.” (0153)
“For RAR reception, the UE monitors the PDCCH identified by the calculated RA-RNTI during the RAR window (S1305). And for determination of RAR reception failure and/or RA procedure failure, the UE uses the calculated RA-RNTI (S1307).”; (0163)
“Since the index of a first radio frame of the PRACH resource wraps around upon reaching a value related to a maximum RAR window size according to the Equation C, the Equation C can be used in the same way as an Equation D.
RA-RNTI=1+t_id+10*f_id+60*(SFN_id mod(Wmax/10)).  [Equation D]” (0176)

Where “RA-RNTI is used for RAR reception, while successful RAR reception is determined by further checking RAP ID included in RAR” maps to “determining whether the response is for preamble or ... based on information included in the response”, where “RA-RNTI is used for RAR reception”/”successful RAR...further” maps to “whether...or based on information included in the response”, “RA-RNTI” maps to “information included in the response”, “RAR” maps to “response”, where “successful RAR reception...further checking RAP ID” is considered as indicating further in response to checking “RA-RNTI”, where “successful” is also or furthered as considered requiring “successful” reception of “RA-RNTI”.
““For RAR reception, the UE monitors the PDCCH identified by the calculated RA-RNTI during the RAR window (S1305). And for determination of RAR reception failure ., the UE uses the calculated RA-RNTI” maps to “or not”, where “RAR reception failure” maps to “not”.
Where “RA-RNTI=1+t_id+10*f_id+60*(SFN_id mod(Wmax/10))” maps to “based on...a system frame number”, where “SFN_id” maps to “system frame number”, and “RA-RNTI=” is based on “SFN_id” which maps to “based”

With regards to Issue #6c:
See the arguments with regards to issue #6a and issue #6b above.

With regards to Issue #6d:
	Yi teaches:
	“The embodiments of the present invention described hereinbelow are combinations of elements and features of the present invention. The elements or features may be considered selective unless otherwise mentioned. Each element or feature may be practiced without being combined with other elements or features. Further, an embodiment of the present invention may be constructed by combining parts of the elements and/or features. Operation orders described in embodiments of the present invention may be rearranged. Some constructions of any one embodiment may be included in another embodiment and may be replaced with corresponding constructions of another embodiment. It is obvious to those skilled in the art that claims that are not explicitly cited in each other in the appended claims may be presented in combination as an embodiment of the present invention or included as a new claim by subsequent amendment after the application is filed.” (0183)
	Where “Some constructions of any one embodiment may be included in another embodiment and may be replaced with corresponding constructions of another embodiment. It is obvious to those skilled in the art that claims that are not explicitly cited in each other in the appended claims may be presented in combination as an embodiment of the present invention or included as a new claim by subsequent amendment after the application is filed” is considered as contrary to Applicant’s argument of “a person of ordinary skill in the art would have had no motivation to supply the missing elements”.

On page 6 of the remarks, in regard to claims 17-12, the Applicant states that the claims are allowable at least due to the deficiencies of the ground of rejection applied to the independent claims.  
      The Examiner respectfully disagrees.  The Examiner kindly refers the Applicant to the reasoning pertaining to the independent claims, detailed above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037. The examiner can normally be reached M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL K. PHILLIPS
Examiner
Art Unit 2464



/MICHAEL K PHILLIPS/Examiner, Art Unit 2464